HEHRY, Associate Justice.
— Thiswas an appeal to the District Court from a judgment rendered in a Justice Court on the 22hd day of August, 1888. It was for the recovery by the plaintiff of a mule, which was described, and in the event that the mule could not be found, then that plaintiff “shall recover of said defendants, I). B. James and Levi Turner, T. Caven & Co., M. Jacobs, and E. 0. Eddlestein, sureties on their replevin bond, jointly and severally, $150, that being the value of said mule.”
The appeal bond to the District Court was given by D. B. James and Levi Turner as principals, and described the judgment appealed from as one rendered on the 21st day of August, 1888, “ against the above bonded D. B. James and Levi Turner as defendants, for the sum of $150 and $38.20 costs of suit.”
The number of the case did not appear on the face of the bond, but was endorsed upon its back.
In the District Court the appellee moved to dismiss the appeal because of a misdescription of the judgment in the appeal bond. The motion to *671■dismiss was sustained and the defendants prosecute this appeal to reverse the judgment.
No other disposition of the cause could have been properly made, and the judgment is affirmed.

Affirmed.

Delivered November 28, 1890.